DETAILED ACTION
America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The following information disclosure statements (IDS) have been considered by the Examiner and made of record in the application file:
IDS#1, submitted 19-March-2020 (11 references).
IDS#2, submitted 2-July-2020 (7 references).

Claim Objections
Objection is made to claim 13 to because of the following informalities:  
Claim 13 recites: “The method of any claim 1….”, whereas there is only one claim 1.  
 Appropriate correction is required.

Claim Rejections - 35 USC §112
The following is a quotation of 35 USC §112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 14-18 are rejected under 35 USC §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 14 recites that “the central processing device is configured to analyze the motion data to….” [line 10], and “transmit at least a first installation instruction ……to the central processing device;” [line 14-15]; essentially that the central processing device transmits to itself. Similar indefinite phrasing appears in the following clause [lines 16 and 21-21].
Claims 15-18 are rejected as depending from a rejected claim.

Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 USC §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-13 are rejected under 35 USC §102(a)(2) as anticipated by Langenberg et al. (United States Patent Application Publication # US 2019/0078368 A1), hereinafter Langenberg.
Consider claim 1:  A method, Langenberg discloses a door closer diagnostic system and method of operation [Title; Abstract; Fig. 1, 3-6; Para. 0003, 0010, 0026; claim 1], comprising:
generating, by at least one sensor of a data acquisition device, motion data indicative of motion of a door having a door closer as the door is moved between an open position and a closed position; a mobile device (102), comprising a sensor device (gyrometer) (114) and a computing device (CPU) 
transmitting the motion data from the data acquisition device to a central processing device; the motion data received by the mobile device and transmitted to a server (106) (step 406) [Fig. 1, 4; Para. 0026, 0051; Claim 1, 3];
analyzing the motion data to determine a duration the door was in each of a plurality of door movement zones between the open position and the closed position; the server analyzing the data, including determining the duration of time the door was in each of a plurality of movement zones (step 408, 410, 412) [Fig. 4, 12; Para. 0052; Claim 1, 3];
determining at least one adjustment to the door closer for a successful installation of the door closer based on the duration the door was in each of the plurality of door movement zones; determining whether installation is successful (step 414) based on time duration analysis, and if not successful, the server, and/or technician may select one or more installation setting options (step 418, 420) [Fig. 4; Para. 0054; Claim 1, 3]; and
displaying at least one installation instruction corresponding with the at least one adjustment on a graphical user interface of the central processing device; that the server transmits one or more installation instructions to the mobile device (step 422) the mobile device displaying the installation instructions on a graphical user interface (display) of the mobile device (step (426, 428) [Fig. 4, 9; Para. 0055; Claim 1].
Consider claim 3 and as applied to claim 1:  The method of claim 1, wherein the data acquisition device is coupled to the door. Langenberg specifically discloses mounting the mobile device (102) which comprises the sensor device (114) and computing device (202) to the door (108) (step 304) [Fig. 1, 3, 7; Para. 0026, 0043; Claim 2].
Consider claim 4 and as applied to claim 1:  The method of claim 1, wherein analyzing the motion data comprises 
(i) transmitting the motion data from the central processing device to a server; Langenberg discloses that the motion data received by the mobile device (comprising CPU (202)) is transmitted to a server (106) (step 406) [Fig. 1, 4; Para. 0026, 0051; Claim 1, 3]; and 
(ii) analyzing the motion data by the server to determine the duration the door was in each of the plurality of door movement zones; determining whether installation is successful (step 414) based on time duration analysis, and if not successful, the server, and/or technician may select one or more installation setting options (step 418, 420) [Fig. 4; Para. 0054; Claim 1, 3]; and
wherein determining the at least one adjustment to the door closer comprises determining the at least one adjustment by the server; that if further adjustments are required, the server determined one or more adjustments to the door closer based on the analysis of the motion data [Para. 0054].
Consider claim 5 and as applied to claim 1:  The method of claim 1, further comprising displaying, on the graphical user interface of the central processing device, a notification indicative of a successful installation of the door closer in response to a determination that no adjustments to the door closer are necessary for a successful installation of the door closer; Langenberg discloses that if no adjustments are necessary (installation is successful) that a notification is sent to the mobile device for display (step 414, 416) [Fig. 4; Para. 0054].
Consider claim 6 and as applied to claim 1:  The method claim 1, wherein determining the at least one adjustment comprises determining an adjustment to a main valve of the door closer; [Fig. 9; Para. 0046; Claim 5].
Consider claim 7 and as applied to claim 1:  The method of claim 1, wherein determining the at least one adjustment comprises determining an adjustment to a latch valve of the door closer; [Fig. 11; Para. 0046; Claim 6].
Consider claim 8 and as applied to claim 1:  The method of claim 1, wherein determining the at least one adjustment comprises determining an adjustment to a spring of the door closer; [Fig. 10; Para. 0046; Claim 7].
Consider claim 9 and as applied to claim 1:  The method of claim 1, wherein the plurality of door movement zones comprises a main zone and a latch zone; Langenberg further discloses: a main zone and a latch zone [Fig. 5, 12; Para. 0054; Claim 8];
wherein determining the at least one adjustment to the door closer comprises determining to loosen a main valve of the door closer in response to determining the duration the door was in the main zone is greater than a first threshold time; (step 520, 522) [Fig. 6; Para. 0059-0060; Claim 8]; and
wherein determining the at least one adjustment to the door closer comprises determining to tighten the main valve in response to determining the duration the door was in the main zone is less than a second threshold time, wherein the first threshold time is greater than the second threshold time; (step 508, 512, 516, 518) [Fig. 5, 6; Para. 0061; Claim 8].
Consider claim 10 and as applied to claim 9:  The method of claim 9, wherein determining the at least one adjustment to the door closer comprises determining to loosen a latch valve of the door closer in response to determining the duration the door was in the latch zone is greater than a third threshold time; in addition, Langenberg discloses: (step 524, 526) [Fig. 6; Para. 0062; Claim 9]; and
wherein determining the at least one adjustment to the door closer comprises determining to tighten the latch valve in response to determining the duration the door was in the latch zone is less than a fourth threshold time, wherein each of the third threshold time and the fourth threshold time is based on the duration the door was in the main zone; and (step 528, 530) [Fig. 6; Para. 0063; Claim 9];
Consider claim 11 and as applied to claim 10:  The method of claim 10, wherein each of the third threshold time and the fourth threshold time is proportional to the duration the door was in the main zone; that in embodiments the threshold time (T4) (third threshold) is proportional to the time duration that the door was in the main zone [Para. 0062; Claim 10].
Consider claim 12 and as applied to claim 9:  The method of claim 9, wherein determining the at least one adjustment to the door closer comprises determining to at least one of loosen the main valve or tighten a spring of the door closer in response to determining the door does not move from the open position to the closed position in less than a fifth threshold time, wherein the fifth threshold time is greater than the first threshold time; [Fig. 5. 6; Para. 0033, 0065; Claim 11].
Consider claim 13 and as applied to claim 1:  The method of any claim 1, wherein determining the at least one adjustment to the door closer comprises determining the at least one adjustment to the door closer based on at least one user-selected installation setting for the door closer. Langenberg discloses that a technician may select from a plurality of predefined installation setting options [Para. 0054].


Claim Rejections - 35 USC §103
The following is a quotation of 35 USC §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 USC §102 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the 

Claims 2 and 14-20 are rejected under 35 USC §103 as unpatentable over Langenberg et al. (United States Patent Application Publication # US 2019/0078368 A1), hereinafter Langenberg, in view of Lawhon (United States Patent Application Publication # US 2021/0079704 A1, and which claims priority from and incorporates Provisional Application # 62/899,434) and Van Esch (United States Patent Application Publication # US 2008/0106397 A1).
Consider claim 2 and as applied to claim 1:  The method of claim 1, further including:
generating, by at least one load cell or load transducer of the data acquisition device, inputted mechanical force data indicative of a force used to open the door from the closed position;
transmitting the inputted mechanical force data to the central processing device;
analyzing the inputted mechanical force data to determine if the force used to open the door satisfies a predetermined criteria;
determining, if the force used to open the door does not satisfy the predetermined criteria, at least one force adjustment to the door closer to adjust the force needed to open the door; and
displaying at least one force adjustment installation instruction corresponding with the at least one force adjustment on the graphical user interface of the central processing device.
Langenberg discloses generating, transmitting, analyzing, determining and displaying steps with respect to sensed door motion during movement of the 
Lawhon discloses an analogous door closer and method of operation [Title; Abstract; Fig. 1-4; Para. 0001, 0004-0005, 0009-0010], that the door closer comprises sensors (40), including position sensors and force sensors, used with pre-determined force and position curves to determine operating parameters to open and close the door, and in particular that a force/position curve may be set based on manual manipulation of the door (opening) and detecting of force/position parameters by the force and position sensors (step 204) [Fig. 4; Para. 0046-0049].
Lawhon does not disclose a particular type of force sensor for the purpose.
Van Esch discloses an analogous door measurement system and method [Title; Abstract; Para. 0009] and specifically that the measurement system may include a plurality of sensor types including accelerometers for measuring position and load cells (76, 78) to measure force, that sensed values may be collected and stored in memory, and may be compared with nominal values and deviations determined, and particularly the force to open a door may be measured.  [Fig. 21a-21b; Para. 0069-0070, 0073, 0096-0098, 0100, 0111].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to generate force value parameter values 
Consider claim 14:  A door closer diagnostics system, Langenberg discloses a door closer diagnostic system and method of operation [Title; Abstract; Fig. 1, 3-6; Para. 0003, 0010, 0026; claim 13], comprising:
a door closer secured to a door; a door closer (112) mounted on a door (108) [Fig. 1, 7, 13; Para. 0026];
a central processing device comprising a display; a mobile device (102), comprising a computing device (CPU) (202), mounted (110) to the door and or door closer, and/or a remote server (106) [Fig. 1-2, 7; Para. 0026, 0028-0031, 0035; Claim 13, 15-16]; and
a data acquisition device comprising a at least one motion sensor and at least one load cell, the mobile device also comprising a sensor device (gyrometer) (114) generating motion data [Fig. 1, 4, 7; Para. 0026-0027; Claim 13-14];
and wherein the data acquisition device is configured to 
(i) be mounted to the door, the mobile device (102) mounted or held on the door (108) (step 304) [Fig. 3, 7; Para. 0031, 0043; Claim 16],
(ii) generate, by the at least one motion sensor, motion data indicative of motion of the door as the door is moved between an open position and a closed position, the sensor device generating motion data (step 402), the motion data received by the mobile device and transmitted to a server (106) (step 406) [Fig. 1, 4; Para. 0026-0027, 0051; Claim 1-3],
(iii) generate, by the at least one load cell, load data indicative of a force used to open the door from the closed position, and (iv) transmit the motion data and the load data to the central processing device;
wherein the central processing device is configured to analyze the motion data to 
(i) determine a duration the door was in each of a plurality of door movement zones between the open position and the closed position, the server (and/or mobile device processor) analyzing the data, including determining the duration of time the door was in each of a plurality of movement zones (step 408, 410, 412) [Fig. 4, 12; Para. 0052; Claim 13],
(ii) determine at least one adjustment to the door closer based on the duration the door was in each of the plurality of door movement zones, determining whether installation is successful (step 414) based on time duration analysis, and if not successful, the server, and/or technician may select one or more installation setting options (step 418, 420) [Fig. 4; Para. 0054; Claim 13], and 
(iii) transmit at least a first installation instruction corresponding with the at least one adjustment to the central processing device; that the server transmits one or more installation instructions to the mobile device (step 422) [Fig. 4, 9; Para. 0055; Claim 13].
wherein the central processing device if further configured to analyze the load data to 
(i) determine the force used to open the door from the closed position, 
(ii) determine if the force used to open the door satisfies a predetermined criteria, 
(iii) determine, if the force used to open the door did not satisfy the predetermined criteria, at least one force adjustment to the door closer for adjusting the force required to open the door, and 
(iv) transmit at least a second installation instruction corresponding with the at least one force adjustment to the central processing device;
wherein the central processing device is further configured to display the first installation instruction and the second installation instruction on a graphical user interface of the central processing device; the mobile device displaying the installation instructions on a graphical user interface (display) of the mobile device (step (426) [Fig. 4, 9; Para. 0055; Claim 13].
Langenberg does not disclose use of a load cell to generate force information generated while moving the door from a closed to an open position, or the use of this information to determine a door closer adjustment instruction. These are known in the prior art, however, and for example:

Lawhon does not disclose a particular type of force sensor for the purpose.
Van Esch discloses an analogous door measurement system and method [Title; Abstract; Para. 0009] and specifically that the measurement system may include a plurality of sensor types including accelerometers for measuring position and load cells (76, 78) to measure force, that sensed values may be collected and stored in memory, and may be compared with nominal values and deviations determined, and particularly the force to open a door may be measured.  [Fig. 21a-21b; Para. 0069-0070, 0073, 0096-0098, 0100, 0111].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to generate force value parameter values for the opening of a door, and use these to select or set a particular force position curve for door opening operation as taught by Lawhon, and where the force sensing devices may be load cells, where the collected data is compared with nominal values to determine deviations, as taught by Van Esch, and applied to the door opener diagnostic system as taught by 
Consider claim 15 and as applied to claim 14:  The door closer diagnostics system of claim 14, wherein the at least one motion sensor comprises a gyrometer, and wherein the at least one load cell comprises a load cell or a load transducer.
Langenberg specifically discloses use of a gyrometer (114) as a motion sensor [Para. 0027], but does not disclose a force sensor.
Van Esch discloses the use of one or more load cells (76, 78) to measure force [Para. 0073].
Consider claim 16 and as applied to claim 14:  The door closer diagnostics system of claim 14, wherein the data acquisition device includes a mount structured to mount the data acquisition device to at least one of the door and the door closer. Langenberg discloses a mount (110) to secure the mobile device (diagnostic system) to the door, the door closer or another component also secured to the door [Para. 0031].
Consider claim 17 and as applied to claim 14:  The door closer diagnostics system of claim 14, wherein the data acquisition device includes a mount configured to directly attach the data acquisition device to the door. Langenberg discloses a mount (110) to secure the mobile device (diagnostic system) to the 
Consider claim 18 and as applied to claim 14:  The door closer diagnostics system of claim 14, wherein the door closer comprises 
a main valve, Langenberg discloses adjustment of a door opener main valve (124) (step 518, 522) [Fig. 6, 9, 13; Para. 0033, 0058]
a latch valve, a latch valve (126) (step 526, 530) [Fig. 6, 11, 13; Para. 0033, 0063], and 
a spring adjustment screw; a spring adjustment screw (122) (step 508) [Fig. 5, 10, 13; Para. 0033, 0059], and
wherein the at least one adjustment comprises an adjustment to at least one of the main valve, the latch valve, or the spring adjustment screw; [Fig. 5-6, 9-11].
Consider claim 19:  A method, Langenberg discloses a door closer diagnostic system and method of operation [Title; Abstract; Fig. 1, 3-6; Para. 0003, 0010, 0026; claim 18] comprising:
mounting a data acquisition device to a door having a door closer; a mobile device (102), comprising a computing device (CPU) (202), mounted or held on the door (108) the door having a door closer (step 304) [Fig. 3, 7; Para. 0030-0031, 0035, 0043; Claim 18];
launching an application on a central processing device to record 
(1) motion data indicative of motion of the door generated by at least one sensor of the data acquisition device, (step306-314) [Fig. 3; Para. 0044; Claim 0018], and 
(2) load data indicative of a inputted mechanical force applied to open the door generated by at least one load cell of the data acquisition device; 
opening the door to an open position; (step 308) [Fig. 3; Para. 0044-0045; Claim 0018];
releasing the door from the open position; (step 312) [Fig. 3; Para. 0044-0045; Claim 0018]; and
adjusting the door closer based on at least one installation instruction provided by the application in response to an analysis of at least one of 
(1) the motion data generated as the door moved from the open position to a closed position, (step 318, 320) [Fig. 3; Para. 0046-0048; Claim 0018]; and 
(2) the load data generated as the door was being opened.
Langenberg does not disclose use of a load cell to generate force information generated while moving the door from a closed to an open position, or the use of this information to determine a door closer adjustment instruction. These are known in the prior art, however, and for example:
Lawhon discloses an analogous door closer and method of operation [Title; Abstract; Fig. 1-4; Para. 0001, 0004-0005, 0009-0010], that the door closer comprises sensors (40), including position sensors and force sensors, used with pre-determined force and position curves to determine operating 
Lawhon does not disclose a particular type of force sensor for the purpose.
Van Esch discloses an analogous door measurement system and method [Title; Abstract; Para. 0009] and specifically that the measurement system may include a plurality of sensor types including accelerometers for measuring position and load cells (76, 78) to measure force, that sensed values may be collected and stored in memory, and may be compared with nominal values and deviations determined, and particularly the force to open a door may be measured.  [Fig. 21a-21b; Para. 0069-0070, 0073, 0096-0098, 0100, 0111].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to generate force value parameter values for the opening of a door, and use these to select or set a particular force position curve for door opening operation as taught by Lawhon, and where the force sensing devices may be load cells, where the collected data is compared with nominal values to determine deviations, as taught by Van Esch, and applied to the door opener diagnostic system and method as taught by Langenberg in order to detect deviations from desired operation performance curves, requiring further adjustment and provide adjustment instructions for correction for a door opening operation as well as for a door closing operation, and where load cells are commercially available and 
Consider claim 20 and as applied to claim 19:  The method of claim 19, wherein adjusting the door closer comprises adjusting at least one of a main valve of the door closer, a latch valve of the door closer, or a spring of the door closer. Langenberg discloses adjustment of a door opener main valve (124) (step 518, 522), a latch valve, a latch valve (126) (step 526, 530), and a spring adjustment screw; a spring adjustment screw (122) (step 508), and wherein the at least one adjustment comprises an adjustment to at least one of the main valve, the latch valve, or the spring adjustment screw; [Fig. 5-6, 9-11, 13; Para. 0033, 0058-0059, 0063; Claim 20].

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Kawanobe et al. (U.S. Patent # US 6,729,071 B1) disclosing a device for automatically controlling opening and closing of a vehicle slide door.
Cate et al. (U.S. Patent Application Publication # US 2021/0047873 A1) disclosing a system and method for movable barrier monitoring.
Long et al. (U.S. Patent Application Publication # US 2017/0328108 A1) disclosing a method and apparatus for adjusting the closing force of a door. 
Gebhart et al. (U.S. Patent Application Publication # US 2010/0115853 A1) disclosing a method of controlling an automatic door system.
Spinelli (U.S. Patent Application Publication # US 2001/0030689 A1) disclosing an automatic door assembly with video imaging device.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STEPHEN R BURGDORF whose telephone number is (571)270-7328.  The Examiner can normally be reached on Monday and Friday at 11:00 AM to 8:00 PM EST/EDT.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Quan-Zhen Wang can be reached at (571)272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/STEPHEN R BURGDORF/  Examiner, Art Unit 2684